Citation Nr: 0829802	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In a August 1969 decision, the RO denied service 
connection for bilateral hearing loss.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's August 1969 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  Tinnitus did not have its onset in service; nor is it 
otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The RO's August 1969 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has not been received since the 
RO's August 1969 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007), 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
of whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
bilateral hearing loss, and service connection for tinnitus.  
The Board notes that the veteran's claims were received in 
September 2005.  In October 2005, prior to its adjudication 
of this claim, the RO provided notice to the claimant 
regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the October 2005 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the letter sent to the veteran 
in October 2005 advised him of the evidence and information 
necessary to establish entitlement to the underlying claim 
for service connection for bilateral hearing loss, the basis 
for the denial in August 1969, and the particular evidence 
and information necessary to reopen the claim.  The 
provisions of Kent have therefore been met.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


New and Material Evidence

In a August 1969 decision, the RO denied the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss.  The veteran's claim was denied because the veteran's 
hearing was shown to be defective prior to service with no 
indication that his hearing loss was aggravated beyond normal 
progress during service.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's August 1969 rating decision is final.  38 U.S.C.A. § 
7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

As noted, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  As stated, at the time of the prior denial, the 
veteran's hearing was shown to be defective prior to service 
with no indication that his hearing loss was aggravated 
beyond normal progress during service.  The August 1969 RO 
decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The new evidence consists of lay statements 
from the veteran and a VA examination.  In February 2006, the 
veteran was afforded a VA audiological examination.  At that 
time, the veteran's primary complaint was hearing loss.  
Following audiometric testing, hearing loss was demonstrated, 
bilaterally, as per 38 C.F.R. § 3.385.  Moderate to profound 
mid to high sensorineural hearing loss was evident in the 
veteran's right ear, and mild to severe high to mid high 
frequency sensorineural hearing loss was shown in the left.  

The examiner noted that the veteran had an audiometric 
evaluation at the time of his entrance and exit examinations.  
A high frequency hearing loss was noted on both examinations, 
and his hearing was not worse at the time of his separation 
examination.

In this case, the only evidence linking the veteran's current 
bilateral hearing loss to his period of active duty has come 
from the veteran himself.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report that he had difficulty 
hearing, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran has stated that acoustic trauma 
during service led to bilateral hearing loss.  The Board 
notes that veteran is competent to report that he has 
difficulty hearing.  However, he is not competent to report 
that he has a certain level of hearing impairment as measured 
in Hertz, nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.

The additional evidence is not new and material.  Although 
new, none of the evidence presented since the date of the 
prior, final denial is material, as it does not include any 
competent evidence that cures the prior evidentiary defect.  
Specifically, the VA examiner stated that the veteran had 
bilateral hearing loss prior to his military service, and 
that his hearing loss was not aggravated during active duty.  
Therefore, the new evidence does not cure the prior 
evidentiary defect.

New and material evidence has not been received since the 
RO's August 1969 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection for Tinnitus

In September 2005, the veteran submitted a claim for 
entitlement to service connection for tinnitus.  He noted 
that he experienced heavy noise exposure and combat exposure 
during his time in Vietnam while on active duty.  

As noted above, in order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the veteran's service medical records are 
silent for complaints, treatment, or a diagnosis of tinnitus.  
During his enlistment examination in September 1965, the 
veteran checked "No" to ear, nose, and throat trouble, and 
tinnitus was not noted by the examiner.  On separation in 
September 1968, although bilateral hearing loss was observed, 
tinnitus was not reported.  

As noted above, the veteran was afforded a VA audiological 
examination in February 2006.  At that time, he reported 
tinnitus which occurred once every three weeks.  During those 
times, the veteran reported hearing a mild buzz, bilaterally, 
lasting for approximately 10 seconds.  The veteran stated 
that tinnitus had its onset two years prior.  It was also 
noted that the veteran worked in a factory for 30 years, with 
10 years of significant noise exposure, as well as the fact 
that the veteran was a life-long hunter (later rebutted by 
the veteran).  The veteran attributed his symptoms to noise 
exposure during active service.

The examiner noted that the veteran's service medical records 
were negative for a diagnosis of tinnitus.  The examiner 
further stated that the veteran's current symptoms were mild, 
infrequent, and of short duration.  Most importantly, the 
examiner noted that the veteran first noticed his symptoms 
approximately two years prior to the examination, and several 
years following his separation from service.  Therefore, the 
examiner opined that it was not as likely as not that the 
veteran's tinnitus was related to his military service.

As noted above, the veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington.  
Therefore, the veteran is competent to report that he had 
ringing in his ears.  However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See.  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau, the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran has stated that acoustic trauma 
during service led to bilateral tinnitus.  As stated, the 
veteran is competent to report that he has ringing in his 
ears.  However, he is not competent to provide an etiological 
nexus between any current tinnitus and service as such 
assessments are not simple in nature.  See Jandreau.

There is no competent medical evidence of any link between 
his current diagnosis of tinnitus and service.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his currently-diagnosed tinnitus.  The VA 
examiner was unable to provide an etiological connection 
between current tinnitus and service.  The opinion is 
competent as the examiner is a medical professional and is it 
also probative as it was based on the record.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In fact, the veteran 
himself stated that he first noticed tinnitus symptoms 
approximately two years prior to the VA examination, or more 
than three and a half decades since his separation from 
service.  This significant lapse of time is highly probative 
evidence against the veteran's claim of a nexus between a 
current diagnosis of tinnitus and his active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post- service medical treatment may be considered in the 
analysis of a service connection claim).

A claim of service connection requires competent evidence of 
an etiological nexus between current disability and service.  
Despite VA's efforts to assist the veteran in that regard, 
the VA examiner was unable to link current bilateral tinnitus 
to service.  There is no nexus in this case between service 
and currently-diagnosed tinnitus.  The Board has duly 
considered the evidence in support of this claim, however, 
there is no medical evidence that establishes a nexus to 
service, and the veteran did not make any claim to VA for 
many years after service, all of which constitutes negative 
evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus.

While the veteran believes that his tinnitus is related to 
service, he has not presented any competent evidence to 
support his assertions.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, while he is competent to provide evidence 
of symptoms, he is not competent to provide evidence that 
requires medical knowledge in the field of audiology.  See 
Espiritu.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

As there is no competent medical evidence of record 
suggesting a connection between his current bilateral hearing 
loss to service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.



ORDER

The application to reopen the claim of service connection for 
service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


